Citation Nr: 1821711	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-21 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for tuberculosis, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a back disability. 

3.  Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to March 1981. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the claims in February 2016 for additional development.  

In February 2016, the Board remanded this matter for further development and the case has been returned for appellate consideration. 

The issues of entitlement to service connection for disabilities of the back and bilateral knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A current tuberculosis diagnosis is not shown by the evidence of record.


CONCLUSION OF LAW

The requirements for establishing service connection for tuberculosis have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the record.  Although the Board has     an obligation to provide adequate reasons and bases supporting this decision,      there is no requirement that the evidence submitted by the Veteran or obtained      on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.         See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake        v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for tuberculosis.  He has not provided argument specific to this claim, but appears to essentially be contending that he may have been exposed to Agent Orange and that he thought it had to do with him contracting tuberculosis, but does not remember being treated for it while in service.  See VA Form 21-0781.   

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  In the case of active tuberculosis, service connection is granted if such disease is manifested in service, or manifested to a compensable degree within three years following separation from service.  38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the claim for service connection for     tuberculosis.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Although there is post-service evidence of a positive tuberculosis skin test in December 2006, approximately six years prior to when the claim for service connection was filed and approximately 25 years after the Veteran's discharge from active duty service, no current disability attributable to the positive test, such as active tuberculosis or any residuals from the positive test, has been shown at any time since the claim for service connection was filed.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.").  Without such evidence, service connection is not warranted and the claim must be denied.  

While the Veteran believes that he has tuberculosis that is related to service, as a  lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of tuberculosis is a matter not capable of lay observation and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of tuberculosis is not competent medical evidence.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the probative evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56. 


ORDER

Service connection for tuberculosis is denied.


REMAND

In February 2016, the Board remanded the claims for service connection for disabilities of the back and bilateral knee in part because although the AOJ attempted to obtain treatment records from Dr. H. and noted that in July 2012, Dr. H.'s office reported that the Veteran was not their patient, there is no record that the Veteran was apprised of the inability to obtain the records and given the opportunity to submit the records himself, as required by 38 C.F.R. § 3.159 (e).  The AOJ was instructed to provide the Veteran with notice informing him of (1) VA's inability to obtain records from Dr. H.; (2) what steps were taken to obtain the records; and (3) that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  This was not accomplished on remand and must be rectified.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice informing him of (1) VA's inability to obtain records from Dr. H.; (2) what steps were taken to obtain the records; and (3) that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C. § 5103A (b)(2)(B) (2012).

2.  After undertaking the development above and         any additional development deemed necessary, the Veteran's claims should be readjudicated. If the benefits sought on appeal remain denied, the appellant and his attorney should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


